314 S.W.3d 776 (2010)
STATE of Missouri, Respondent,
v.
Darnell PEETE, Appellant.
No. ED 93094.
Missouri Court of Appeals, Eastern District, Division Three.
June 8, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 14, 2010.
Scott Thompson, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Darnell Peete appeals the judgment entered upon a jury verdict convicting him of rape, sodomy and child molestation in the first degree. No error of law appears. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 30.25(b).